Case 1:20-cv-00512-SOM-KJM Document 23 Filed 01/28/21 Page 1 of 27   PageID #: 172



                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF HAWAII

   PRO FLEXX LLC,                )           Civ. No. 20-00512 SOM-KJM
                                 )
       Plaintiff,                )           ORDER GRANTING IN PART AND
                                 )           DENYING IN PART MOTION TO
   vs.
                                 )           DISMISS
   GREG HIROSHI YOSHIDA dba GY   )
   FITNESS;                      )
                                 )
   ROSELYN ESTRADA BUMANGLAG dba )
   GY FITNESS;                   )
                                 )
   GY FITNESS TRAINING AND       )
   NUTRITION, LLC, dba GY        )
   FITNESS AND NUTRITION, et al. )
                                 )
        Defendants.
                                 )
   _____________________________


        ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS

   I.          INTRODUCTION.

               This case, removed to this court on the basis of

   federal question jurisdiction, concerns a business dispute

   involving former colleagues who are now competitors.          Plaintiff

   Pro Flexx LLC says that one of its members and managers,

   Defendant Greg Hiroshi Yoshida, and a volunteer, Defendant

   Roselyn Estrada Bumanglag, took and used its confidential

   business information to create and operate a competing business,

   Defendant GY Fitness Training and Nutrition.

               Pro Flexx asserts 17 claims against the Defendants in

   this removed case.     See First Amended Complaint, ECF No. 1-2.

   Defendants seek dismissal of Counts 1, 2, 3, 6, 7, 8, 10, 11, 12,

   13, and 15 of the First Amended Complaint.        See ECF No. 7.     Pro
Case 1:20-cv-00512-SOM-KJM Document 23 Filed 01/28/21 Page 2 of 27   PageID #: 173



   Flexx has agreed to dismiss of Counts 2, 3, 6, 12, and 15.           The

   remainder of the motion is granted in part and denied in part.

   II.        STANDARD.

              Under Rule 12(b)(6) of the Federal Rules of Civil

   Procedure, the court’s review is generally limited to the

   contents of a complaint.     Sprewell v. Golden State Warriors, 266

   F.3d 979, 988 (9th Cir. 2001); Campanelli v. Bockrath, 100 F.3d

   1476, 1479 (9th Cir. 1996).     On a Rule 12(b)(6) motion to

   dismiss, all allegations of material fact are taken as true and

   construed in the light most favorable to the nonmoving party.

   Fed’n of African Am. Contractors v. City of Oakland, 96 F.3d

   1204, 1207 (9th Cir. 1996).     However, conclusory allegations of

   law, unwarranted deductions of fact, and unreasonable inferences

   are insufficient to defeat a motion to dismiss.         Sprewell, 266

   F.3d at 988; Syntex Corp. Sec. Litig., 95 F.3d 922, 926 (9th Cir.

   1996).

              “[T]o survive a Rule 12(b)(6) motion to dismiss,

   factual allegations must be enough to raise a right to relief

   above the speculative level, on the assumption that all the

   allegations in the complaint are true even if doubtful in fact.”

   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal

   quotation marks omitted); accord Ashcroft v. Iqbal, 556 U.S. 662,

   678 (2009) (“[T]he pleading standard Rule 8 announces does not

   require ‘detailed factual allegations,’ but it demands more than

                                        2
Case 1:20-cv-00512-SOM-KJM Document 23 Filed 01/28/21 Page 3 of 27   PageID #: 174



   an unadorned, the-defendant-unlawfully-harmed-me accusation”).

   “While a complaint attacked by a Rule 12(b)(6) motion to dismiss

   does not need detailed factual allegations, a plaintiff’s

   obligation to provide the ‘grounds’ of his ‘entitlement to

   relief’ requires more than labels and conclusions, and a

   formulaic recitation of the elements of a cause of action will

   not do.”   Twombly, 550 U.S. at 555.      The complaint must “state a

   claim to relief that is plausible on its face.”         Id. at 570.     “A

   claim has facial plausibility when the plaintiff pleads factual

   content that allows the court to draw the reasonable inference

   that the defendant is liable for the misconduct alleged.”           Iqbal,

   556 U.S. at 678.

   III.       BACKGROUND.

              While Defendants’ motion attempts to frame the facts in

   this business dispute, this court’s review is limited to the

   facts alleged in the First Amended Complaint.         Accordingly, for

   purposes of this motion, the court ignores Defendants’ contention

   that they started a competing business only after being locked

   out of Pro Flexx and focuses only on the allegations contained in

   the First Amended Complaint.

              Pro Flexx “is a seller of body building, weight

   lifting, and health supplements, supplies, equipment and related

   services.”   ECF No. 1-2, PageID # 8.



                                        3
Case 1:20-cv-00512-SOM-KJM Document 23 Filed 01/28/21 Page 4 of 27    PageID #: 175



               On or about September 9, 2016, Yoshida created Pro

   Flexx by filing its Article of Organization for Limited Liability

   Company with the Hawaii Department of Commerce and Consumer

   Affairs.    Pro Flexx has two member-managers, Yoshida and Kelly

   Anderson.    Id., PageID #s 9-10.        As a member and manager, Yoshida

   had access to Pro Flexx’s computer system that tracked

               such confidential data and information as
               customers’ names, addresses, email addresses,
               sales history, and financial information,
               along with data and information on inventory
               levels, which inventory sold the best,
               pricing (wholesale and retail), and other
               confidential, private and valuable data
               belonging to [Pro Flexx]. Additionally, . .
               . Yoshida had access to supplier data and
               information for [Pro Flexx] . . . .

   Id., PageID # 10.    The First Amended Complaint refers to this

   data and information as “Trade Secrets,” and alleges that the

   information is not generally known to the public, was accumulated

   through Pro Flexx’s efforts and business dealings, and was

   reasonably protected from disclosure.          Id., PageID # 11.

               The First Amended Complaint alleges that Yoshida is now

   doing business as GY Fitness, which was created on September 15,

   2020, and competes directly with Pro Flexx in selling body

   building goods and services.1      Bumanglag, the former Pro Flexx

   1
   According to the DCCA website, GY Fitness appears to be a
   reference to GY Fitness Training and Nutrition, LLC, the
   Defendant in this case and a company registered on September 15,
   2020, whose agent is Yoshida. See
   https://hbe.ehawaii.gov/documents/business.html?fileNumber=242701
   C5 (last visited January 19, 2021).
                                        4
Case 1:20-cv-00512-SOM-KJM Document 23 Filed 01/28/21 Page 5 of 27   PageID #: 176



   volunteer, is allegedly Yoshida’s girlfriend and managing GY

   Fitness with Yoshida. Id., PageID #s 11-13.

               The First Amended Complaint contends that, as a member

   and manager of Pro Flexx, Yoshida owes a fiduciary duty and a

   duty of loyalty to it under section 428-409 of the Hawaii Revised

   Statutes.    Id., PageID # 12.

               The First Amended Complaint alleges that Bumanglag

   volunteered with Pro Flexx and executed an agreement with Pro

   Flexx that she would 1) loyally and conscientiously perform all

   of the duties required of her; 2) “not directly or indirectly

   solicit, induce, recruit or encourage any of the Company’s

   employees, representatives, or consultants to terminate their

   relationship with the Company”; 3) “not, for a period of 24

   months following cessation of employment with the Company . . .

   [,] attempt to negatively influence any of the Company’s clients

   or customers from purchasing Company products or services or to

   solicit or influence or attempt to influence any customer or

   other person either directly or indirectly, to direct his, her or

   its purchase of products and/or services to any person, firm,

   corporation, institution or other entity in competition with the

   business of the Company”; and 4) indefinitely . . . agree . . .

   [to refrain from] directly or indirectly, defam[ing],

   disparag[ing], creat[ing] false impressions, or otherwise

   put[ting] in a false or bad light the Company, its products or

                                        5
Case 1:20-cv-00512-SOM-KJM Document 23 Filed 01/28/21 Page 6 of 27    PageID #: 177



   services, its business, reputation, conduct, practices, past or

   present employees, financial condition or otherwise.”             Id.,

   PageID #s 13-14.

              The table below summarizes the seventeen counts

   asserted in the First Amended Complaint, as well as this court’s

   ruling with respect to this motion to dismiss.

   Count                   Against Defendant         Result
   1 - Breach of           Bumanglag                 Motion to dismiss
   Contract                                          denied
   2- Breach of the        Bumanglag                 Dismissed by Pro
   Covenant of Good                                  Flexx
   Faith and Fair
   Dealing
   3 - Conversion          Yoshida, Bumanglag,       Dismissed by Pro
                           and GY Fitness            Flexx
   4 - Violation of        Yoshida, Bumanglag,       Not subject of
   HRS Chapter 482B        and GY Fitness            motion to dismiss
   (Trade Secrets)
   5 - Violation of        Yoshida, Bumanglag,       Not subject of
   Defend Trade            and GY Fitness            motion to dismiss
   Secret Act, 18
   U.S.C. § 1836
   6 - Common Law          Yoshida, Bumanglag,       Dismissed by Pro
   Misappropriation        and GY Fitness            Flexx
   of Confidential
   Information and
   Trade Secrets
   7 - Tortious            Yoshida, Bumanglag,       Motion to dismiss
   Interference with       and GY Fitness            denied
   Contractual
   Relations
   8 - Tortious            Yoshida, Bumanglag,       Motion to dismiss
   Interference with       and GY Fitness            denied
   Prospective
   Business Advantage

                                        6
Case 1:20-cv-00512-SOM-KJM Document 23 Filed 01/28/21 Page 7 of 27   PageID #: 178




   9 - Breach of           Yoshida                   Not subject of
   Fiduciary Duty and                                motion to dismiss
   Duty of Loyalty
   under section 428-
   409 of Hawaii
   Revised Statutes
   10 - Unfair             Yoshida                   Motion to dismiss
   Competition and                                   denied with respect
   Unfair and                                        to unfair method of
   Deceptive Trade                                   competition claim,
   Practice under                                    but granted with
   Chapter 480 of                                    respect to unfair or
   Hawaii Revised                                    deceptive trade
   Statutes                                          practice claim.
   11 - Unfair             Bumanglag and GY          Motion to dismiss
   Competition and         Fitness Training          denied with respect
   Unfair and                                        to unfair method of
   Deceptive Trade                                   competition claim,
   Practice under                                    but granted with
   Chapter 480 of                                    respect to unfair or
   Hawaii Revised                                    deceptive trade
   Statutes                                          practice claim.
   12 - Restitution /      Yoshida, Bumanglag,       Dismissed by Pro
   Equitable Lien /        and GY Fitness            Flexx
   Constructive Trust
   / Unjust
   Enrichment
   13 - Civil              Yoshida, Bumanglag,       Motion to dismiss
   Conspiracy              and GY Fitness            denied
   14 - Racketeer          Yoshida, Bumanglag,       Not subject of
   Influenced and          and GY Fitness            motion to dismiss
   Corrupt
   Organizations Act
   15 - Injunctive         Yoshida, Bumanglag,       Dismissed by Pro
   Relief                  and GY Fitness            Flexx
   16 - Accounting         Yoshida, Bumanglag,       Not subject of
                           and GY Fitness            motion to dismiss
   17 - Expulsion          Yoshida                   Not subject of
                                                     motion to dismiss




                                        7
Case 1:20-cv-00512-SOM-KJM Document 23 Filed 01/28/21 Page 8 of 27   PageID #: 179



   IV.        ANALYSIS.

              A.    The Motion to Dismiss is Denied With Respect to
                    Count 1 (Breach of Contract Claim Against
                    Bumanglag).

              Count 1 of the First Amended Complaint asserts that

   Bumanglag breached her agreement with Pro Flexx.          The Motion to

   Dismiss argues with little analysis that Count 1 should be

   dismissed as an improper restraint on trade, contending that the

   primary purpose of the restrictive covenants in Bumanglag’s

   agreement was to limit competition, and that the restrictive

   covenants are therefore void under section 480-4 of Hawaii

   Revised Statutes.

              Count 1 does not specifically allege how Bumanglag

   breached her agreement with Pro Flexx, instead incorporating by

   reference preceding paragraphs.          See id., PageID # 16.    The early

   paragraphs of the First Amended Complaint allege that Bumanglag

   sold body building goods and services either individually or in

   cooperation with Yoshida and that these actions violated the

   agreement in four ways: 1) Bumanglag failed to loyally and

   conscientiously perform all of the duties required of her;

   2) Bumanglag violated her nonsolicitation agreement; 3) Bumanglag

   violated her noncompete agreement; and 4) Bumanglag violated her

   nondisparagment agreement.      See id., PageID #s 13-14.

              The memorandum accompanying the motion to dismiss

   provides no discussion as to why the breach of contract claim

                                        8
Case 1:20-cv-00512-SOM-KJM Document 23 Filed 01/28/21 Page 9 of 27    PageID #: 180



   should be dismissed to the extent it is based on Bumanglag’s

   alleged failure to act loyally and conscientiously to perform all

   of the duties required of her.      A movant has the burden of

   persuading a court to grant the relief requested.         Persuasion

   requires more than an assertion of a right to relief.             To the

   extent the motion can be read as seeking dismissal of that part

   of the breach of contract claim asserted in Count 1, it is

   denied.

               With respect to the nonsolicitation, noncompete, and

   nondisparagement clauses allegedly breached by Bumanglag, the

   court looks to section 480-4 of Hawaii Revised Statutes, which

   provides:

               (a) Every contract, combination in the form
               of trust or otherwise, or conspiracy, in
               restraint of trade or commerce in the State,
               or in any section of this State is illegal.

                    . . . .

               (c) . . . [W]ithout limiting the application
               of subsection (a), it shall be lawful for a
               person to enter into any of the following
               restrictive covenants or agreements ancillary
               to a legitimate purpose not violative of this
               chapter, unless the effect thereof may be
               substantially to lessen competition or to
               tend to create a monopoly in any line of
               commerce in any section of the State:

                          . . . ;

                    (2) A covenant or agreement between
                    partners not to compete with the
                    partnership within a reasonable area and
                    for a reasonable period of time upon the

                                        9
Case 1:20-cv-00512-SOM-KJM Document 23 Filed 01/28/21 Page 10 of 27   PageID #:
                                    181


                  withdrawal of a partner from the
                  partnership;

                        . . . ;

                  (4) A covenant or agreement by an
                  employee or agent not to use the trade
                  secrets of the employer or principal in
                  competition with the employee’s or
                  agent’s employer or principal, during
                  the term of the agency or thereafter, or
                  after the termination of employment,
                  within such time as may be reasonably
                  necessary for the protection of the
                  employer or principal, without imposing
                  undue hardship on the employee or agent.

             (d) Except as provided in subsection (c)(4),
             it shall be prohibited to include a
             noncompete clause or a nonsolicit clause in
             any employment contract relating to an
             employee of a technology business. The
             clause shall be void and of no force and
             effect.

                  . . . .

             “Noncompete clause” means a clause in an
             employment contract that prohibits an
             employee from working in a specific
             geographic area for a specific period of time
             after leaving employment with the employer.

             “Nonsolicit clause” means a clause in an
             employment contract that prohibits an
             employee from soliciting employees of the
             employer after leaving employment with the
             employer.

 Defendants’ motion to dismiss fails to identify or discuss how

 the nonsolicitation, noncompete, and nondisparagement clauses of

 Bumanglag’s agreement with Pro Flexx violates section 480-4.            For

 that reason, it is denied.


                                      10
Case 1:20-cv-00512-SOM-KJM Document 23 Filed 01/28/21 Page 11 of 27   PageID #:
                                    182


             At best, the motion can be read as arguing that the

 agreement contains provisions that amount to a restraint of

 trade.   However, the motion contains no discussion with respect

 to whether a nondisparagement clause is an improper restraint of

 trade.   This court therefore leaves that issue for further

 adjudication.

             Additionally, not every noncompete and nonsolicitation

 clause is an improper restraint on trade.         Section 480-4(a) of

 Hawaii Revised Statutes prohibits contracts “in restraint of

 trade or commerce in the State, or in any section of this State.”

 However, section 480-4(c) contains exemptions to that prohibition

 for certain noncompete and nonsolicitation clauses “ancillary to

 a legitimate purpose not violative of this chapter, unless the

 effect thereof may be substantially to lessen competition or to

 tend to create a monopoly in any line of commerce in any section

 of the State.”     The present motion fails to meet its burden of

 demonstrating that the noncompete and nonsolicitation clauses in

 Bumanglag’s agreement with Pro Flex fall outside any exemption in

 section 480-4(c).

             Not until their Reply do Defendants argue for the first

 time that the restrictive covenants in the agreement are too

 broad.   Local Rule 7.2 provides that “[a]ny argument raised for

 the first time in the reply shall be disregarded.”          This court

 leaves for further adjudication whether the noncompete and

                                      11
Case 1:20-cv-00512-SOM-KJM Document 23 Filed 01/28/21 Page 12 of 27    PageID #:
                                    183


 nonsolicitation clauses properly fall within an exemption in

 section 480-4(c).     To hold otherwise at this point would unfairly

 deprive Pro Flexx of the opportunity to properly brief the matter

 to this court.

             In summary, this court denies the motion to dismiss

 with respect to Count 1 of the First Amended Complaint.

             B.   The Motion to Dismiss is Denied With Respect to
                  Counts 7 and 8 (Tortious Interference with
                  Contractual Relations and Tortious Interference
                  with Prospective Business Advantage Against
                  Yoshida, Bumanglag, and GY Fitness).

             Count 7 of the First Amended Complaint asserts a

 tortious interference with contractual relations claim against

 Yoshida, Bumanglag, and GY Fitness.        Specifically, Count 7

 alleges that Defendants intentionally induced Pro Flexx’s

 customers, suppliers, athletes, and promoters who had contracts

 with Pro Flexx to breach or discontinue those contracts.             See ECF

 No. 1-2, PageID # 20.      In Hawaii, the elements of a tortious

 interference with contractual relations claim are:

             (1) a contract between the plaintiff and a
             third party; (2) the defendant’s knowledge of
             the contract; (3) the defendant’s intentional
             inducement of the third party to breach the
             contract; (4) the absence of justification on
             the defendant’s part; (5) the subsequent
             breach of the contract by the third party;
             and (6) damages to the plaintiff.




                                      12
Case 1:20-cv-00512-SOM-KJM Document 23 Filed 01/28/21 Page 13 of 27   PageID #:
                                    184


 Buscher v. Boning, 114 Haw. 202, 215 n.6, 159 P.3d 814, 827 n.6

 (2007) (quoting Kahala Royal Corp. v. Goodsill Anderson Quinn &

 Stifel, 113 Haw. 251, 267 n.17, 151 P.3d 732, 748 n.17 (2007)).

             Count 8 of the First Amended Complaint asserts an

 intentional or tortious interference with prospective business

 advantage claim against Yoshida, Bumanglag, and GY Fitness.

 Count 8 alleges that Defendants purposely interfered with Pro

 Flexx’s business agreements and relationships with its customers,

 suppliers, athletes, and promoters that Defendants knew about,

 “especially with Defendants being in possession of the Trade

 Secrets.”    Id., PageID # 21.     In Hawaii, the elements of a

 tortious interference with prospective business advantage claim

 are:

             (1) the existence of a valid business
             relationship or a prospective advantage or
             expectancy sufficiently definite, specific,
             and capable of acceptance in the sense that
             there is a reasonable probability of it
             maturing into a future economic benefit to
             the plaintiff; (2) knowledge of the
             relationship, advantage, or expectancy by the
             defendant; (3) a purposeful intent to
             interfere with the relationship, advantage,
             or expectancy; (4) legal causation between
             the act of interference and the impairment of
             the relationship, advantage, or expectancy;
             and (5) actual damages.

 Field, Tr. of Estate of Aloha Sports Inc. v. Nat'l Collegiate

 Athletic Ass'n, 143 Haw. 362, 378, 431 P.3d 735, 751 (2018)




                                      13
Case 1:20-cv-00512-SOM-KJM Document 23 Filed 01/28/21 Page 14 of 27   PageID #:
                                    185


 (quoting Robert's Hawaii Sch. Bus., Inc. v. Laupahoehoe Transp.

 Co., 91 Haw. 224, 258, 982 P.2d 853, 887 (1999)).

             Defendants seek dismissal of the tortious interference

 claims asserted in Counts 7 and 8, arguing that they are

 preempted by the Hawaii Uniform Trade Secrets Act, section 482B-8

 (“HUTSA”), which provides:

             (a) Except as provided in subsection (b) this
             chapter displaces conflicting tort,
             restitutionary, and other law of this State
             providing civil remedies for misappropriation
             of a trade secret.

             (b) This chapter does not affect:

                  (1) Contractual remedies, whether or not
                  based upon misappropriation of a trade
                  secret;

                  (2) Other civil remedies that are not
                  based upon misappropriation of a trade
                  secret; or

                  (3) Criminal remedies, whether or not
                  based upon misappropriation of a trade
                  secret.

             To determine whether a claim is preempted by HUTSA, the

 Hawaii Supreme court has directed courts to use the “same proof”

 standard:

             Under this standard, if proof of a
             non-[H]UTSA claim would also simultaneously
             establish a claim for misappropriation of
             trade secrets, it is preempted irrespective
             of whatever surplus elements of proof were
             necessary to establish it. To the extent,
             however, that the claim is based upon
             wrongful conduct, independent of the


                                      14
Case 1:20-cv-00512-SOM-KJM Document 23 Filed 01/28/21 Page 15 of 27   PageID #:
                                    186


             misappropriation of trade secrets, it will
             not be preempted by the HUTSA.

 BlueEarth Biofuels, LLC v. Hawaiian Elec. Co., 123 Haw. 314, 322,

 235 P.3d 310, 318 (2010) (quotation marks, citation, and

 alteration signals omitted).

             Defendants’ conclusory statement that the claims in

 Counts 7 and 8 are necessarily based on misappropriation of trade

 secrets is insufficient to demonstrate that the claims involve

 the “same proof” for purposes of HUTSA preemption.          As Pro Flexx

 indicated at the hearing, its tortious interference claims may be

 based on interference with publicly known contracts.          In other

 words, because it is possible that Counts 7 and 8 are not based

 on misappropriation of trade secrets, the motion to dismiss is

 denied without prejudice to raising the argument on a more

 thorough record.

             C.   The Motion to Dismiss is Granted in Part and
                  Denied in Part With Respect to Counts 10 and 11
                  (Chapter 480 claims Against Yoshida, Bumanglag,
                  and GY Fitness).

             Counts 10 and 11 assert that Defendants violated

 chapter 480-2(a) of Hawaii Revised Statutes, which declares,

 “Unfair methods of competition and unfair or deceptive acts or

 practices in the conduct of any trade or commerce are unlawful.”

 By its terms, section 480-2(a) prohibits two types of activity–-

 unfair methods of competition (“UMOC”) and unfair or deceptive

 acts or practices (“UDAP”).

                                      15
Case 1:20-cv-00512-SOM-KJM Document 23 Filed 01/28/21 Page 16 of 27   PageID #:
                                    187


             With respect to UDAP claims, section 480-2(c) states,

 “No person other than a consumer, the attorney general or the

 director of the office of consumer protection may bring an action

 based upon unfair or deceptive acts or practices declared

 unlawful by this section.”      Section 480-1 defines “consumer” as

 “a natural person who, primarily for personal, family, or

 household purposes, purchases, attempts to purchase, or is

 solicited to purchase goods or services or who commits money,

 property, or services in a personal investment.”          In Association

 of Apartment Owners of Newtown Meadows ex rel. its Board of

 Directors v. Venture 15, Inc., 115 Haw. 232, 252, 167 P.3d 225,

 245 (2007), the Hawaii Supreme Court ruled that an association of

 apartment owners (“AOAO”) was not a consumer and therefore lacked

 standing to pursue a UDAP claim:

             Inasmuch as the AOAO is clearly not the
             attorney general or the director of the
             office of consumer protection, it may only
             bring an action based upon unfair or
             deceptive acts or practices declared unlawful
             by HRS § 480–2 if it is a “consumer” within
             the meaning of HRS § 480–1. The parties in
             this case do not dispute that the AOAO is an
             unincorporated association. . . . An
             unincorporated association, however, is not a
             natural person. Consequently, an
             unincorporated association is not a
             “consumer” as defined by HRS § 480–1. The
             AOAO, therefore, lacks standing to bring an
             action based upon unfair or deceptive acts or
             practices declared unlawful by HRS § 480–2.




                                      16
Case 1:20-cv-00512-SOM-KJM Document 23 Filed 01/28/21 Page 17 of 27   PageID #:
                                    188


 Id. (quotation marks, citations, and alteration signals omitted);

 see also Joy A. McElroy, M.D., Inc. v. Maryl Group, Inc., 107

 Haw. 423, 435, 114 P.3d 929, 941 (App. 2005) (determining that a

 corporation lacked standing to bring a UDAP claim under HRS

 § 480–2 inasmuch as “a corporation is not a natural person”).            At

 the hearing on the present motion to dismiss, Pro Flexx conceded

 that it is an entity and is therefore not a natural person,

 meaning that it lacks standing to pursue the UDAP claims asserted

 in Counts 10 and 11.      The UDAP claims asserted in Counts 10 and

 11 are therefore dismissed with prejudice.

             Although an LLC like Pro Flexx lacks standing to assert

 UDAP claims under HRS § 480–2, the Hawaii Supreme Court has ruled

 that “any person may bring a claim of unfair methods of

 competition based upon conduct that could also support a claim of

 unfair or deceptive acts or practices as long as the nature of

 the competition is sufficiently alleged in the complaint.”2           Haw.

 Med. Ass’n v. Hawaii Med. Serv. Assn., 113 Haw. 77, 113, 148 P.3d

 1179, 1215 (2006); see also Haw. Rev. Stat. § 480-2(e) (stating,



 2
  Section 480-1 defines “person” as including “individuals,
 corporations, firms, trusts, partnerships, limited partnerships,
 limited liability partnerships, limited liability limited
 partnerships, limited liability companies, and incorporated or
 unincorporated associations, existing under or authorized by the
 laws of this State, or any other state, or any foreign country.”
 Accordingly, Hawaii courts have allowed UMOC claims to be
 asserted by entities like Pro Flexx. See, e.g., Haw. Med. Ass’n,
 113 Haw. at 113-14, 148 P.3d at 1215-16.
                                      17
Case 1:20-cv-00512-SOM-KJM Document 23 Filed 01/28/21 Page 18 of 27   PageID #:
                                    189


 “Any person may bring an action based on unfair methods of

 competition declared unlawful by this section.”).

             However, with respect to UMOC claims, “the nature of

 the competition must be sufficiently alleged” in the complaint.

 Id. at 111, 148 P.3d at 1213.

             [I]n the absence of such allegations, the
             distinction between claims of unfair or
             deceptive acts or practices and claims of
             unfair methods of competition that are based
             upon such acts or practices would be lost
             where both claims are based on unfair and
             deceptive acts or practices. In other words,
             the existence of the competition is what
             distinguishes a claim of unfair or deceptive
             acts or practices from a claim of unfair
             methods of competition.

 Id. at 111-12, 148 P.3d at 1213-14.        For a successful UMOC claim,

 a plaintiff must ultimately show “how the defendant’s conduct

 negatively affects competition or harms fair competition.”

 Field, Tr. of Estate of Aloha Sports Inc. v. Nat'l Collegiate

 Athletic Ass'n, 143 Haw. 362, 372, 431 P.3d 735, 745 (2018)

 (quotation marks and citations omitted).

             In Davis v. Four Seasons Hotel Ltd., 122 Haw. 423, 437,

 228 P.3d 303, 317 (2010), service employees had sued the Four

 Seasons Hotel for distributing to nonservice employees a portion

 of service charges collected from customers without informing

 customers of the practice, in contravention of section 481B-14 of

 Hawaii Revised Statutes.      Under section 481B-4, any person

 violating chapter 481B “shall be deemed to have engaged in an

                                      18
Case 1:20-cv-00512-SOM-KJM Document 23 Filed 01/28/21 Page 19 of 27   PageID #:
                                    190


 unfair method of competition and unfair or deceptive act or

 practice in the conduct of any trade or commerce within the

 meaning of section 480-2.”      However, because employees are not

 “consumers,” the court noted that the service employees could not

 bring UDAP claims.     Citing Hawaii Medical Association, the

 Supreme Court ruled that the employees could nevertheless assert

 UMOC claims based on conduct that would also support UDAP claims

 so long as the nature of the competition was alleged in the

 complaint.    The Hawaii Supreme Court ultimately ruled in Davis

 that the service employees had failed to properly plead how the

 Four Seasons Hotel’s conduct negatively affected competition, as

 the employees’ complaint had only alleged that they were injured

 by not receiving a portion of the service charge retained by the

 hotel.   Id. at 437-38, 228 P.3d at 317-18.

             In Gurrobat v. HTH Corporation, 133 Haw. 1, 323 P.3d

 792 (2014), the Hawaii Supreme Court once again examined the

 nature of the competition requirement for UMOC claims in a hotel

 service charge case.      See id. at 16-17, 323 P.3d at 807-08.

 Unlike in Davis, Gurrobat had alleged in the operative complaint

 how the hotel’s conduct had negatively affected competition--the

 hotel’s “practice of withholding a portion of the service charge

 without disclosure to customers allowed them to charge lower base

 prices than law-compliant competitors, thereby reducing ‘fair

 competition’ in the market for hotels, restaurants, and banquet

                                      19
Case 1:20-cv-00512-SOM-KJM Document 23 Filed 01/28/21 Page 20 of 27   PageID #:
                                    191


 service providers.”     Id. at 22, 323 P.3d at 813.       In examining

 the propriety of summary judgment, the Hawaii Supreme Court found

 that there was a genuine issue of material fact as to the nature-

 of-competition requirement relating to the hotels’ alleged

 noncompliance with the service-charge law.          The Hawaii Supreme

 Court noted that this noncompliance allowed the hotels to lower

 their overall prices and thereby obtain an “unfair and illegal

 business advantage” over competitors who complied with the

 service-charge law.     Id. at 22, 323 P.3d at 813.       In other words,

 showing that the conduct of the noncompliant hotels enabled them

 to create incentives for customers to choose their services over

 compliant competitors’ services was sufficient to demonstrate

 that their conduct could have negatively affected competition.

 Id.

             Defendants seek dismissal of the UMOC claims asserted

 in Counts 10 and 11, arguing that the First Amended Complaint

 fails to allege the nature of the competition and how Defendants’

 conduct harmed fair competition.          The First Amended Complaint

 alleges that Yoshida had access to Pro Flexx’s computer system

 that tracked confidential data, including customers’ names,

 addresses, email addresses, sales history, and financial

 information.    The computer system also contained information on

 inventory sales, wholesale and retail pricing, and supplier data.

 See ECF No. 1-2, PageID # 10.       The First Amended Complaint

                                      20
Case 1:20-cv-00512-SOM-KJM Document 23 Filed 01/28/21 Page 21 of 27   PageID #:
                                    192


 alleges that this information “provide[s] a valuable competitive

 edge in a niche market like the market for Body Building Goods

 and Services,” allowing the holder of the information “to save

 time and money marketing” those services.         Id., PageID # 11.     The

 First Amended Complaint alleges that Defendants took and used the

 information in an manner that amounted to unfair competition.

 Id., PageID # 22.

             The allegations in this case with respect to the nature

 of the competition fall somewhere between the lack of any such

 allegations in Davis and the explicit allegations in Gurrobat.

 In seeking dismissal, Defendants have not addressed the

 “competitive edge” language in the First Amended Complaint and

 instead have argued in their motion and at the hearing that Pro

 Flexx has entirely failed to allege the nature of competition.

 Although the First Amended Complaint’s “competitive edge”

 language is thin and thus presents a close case with respect to

 meeting the pleading requirements, it can be reasonably inferred

 from the First Amended Complaint that competitors who do not

 wrongfully possess the information have a higher marketing cost

 with respect to time and money than Defendants.          In other words,

 the First Amended Complaint can be fairly read as alleging that

 Defendants obtained an “unfair and illegal business advantage.”

 In addition, the court recognizes that, on the present motion, it

 is Defendants who bear the burden of persuasion.          Given these

                                      21
Case 1:20-cv-00512-SOM-KJM Document 23 Filed 01/28/21 Page 22 of 27    PageID #:
                                    193


 circumstances, this court declines to dismiss the UMOC claims

 asserted in Counts 10 and 11.

             The court notes that Pro Flexx has stated that it

 desires to amend its operative complaint.         If Pro Flexx does seek

 such leave, it might want to consider adding allegations to more

 explicitly allege the nature of the competition with respect to

 its UMOC claims.

             D.   The Motion to Dismiss is Granted With Respect to
                  Count 12 (Restitution, Equitable Lien,
                  Constructive Trust, and Unjust Enrichment Against
                  Yoshida, Bumanglag, and GY Fitness).

             In Count 12, Pro Flexx seeks restitution, an equitable

 lien, and a constructive trust.       Count 12 also asserts an unjust

 enrichment claim.     In responding to the motion, partly in writing

 and partly at the hearing, Pro Flexx has agreed that Count 12

 does not actually state claims but instead lists remedies it

 seeks if it prevails on substantive claims.         Pro Flexx agreed to

 the dismissal of Count 12 but said it did so with the

 understanding that it could seek those remedies.          Pro Flexx

 suggested at the hearing that it would be seeking leave to file a

 Second Amended Complaint, in which it could supplement the

 language in the prayer for relief.        Count 12 is dismissed.

             E.   The Motion to Dismiss is Denied With Respect to
                  Count 13 (Civil Conspiracy Against Yoshida,
                  Bumanglag, and GY Fitness).

             Count 13 alleges a civil conspiracy.       Under Hawaii law,


                                      22
Case 1:20-cv-00512-SOM-KJM Document 23 Filed 01/28/21 Page 23 of 27   PageID #:
                                    194


 “the accepted definition of a conspiracy is a combination of two

 or more persons or entities by concerted action to accomplish a

 criminal or unlawful purpose, or to accomplish some purpose not

 in itself criminal or unlawful by criminal or unlawful means.”

 Robert's Hawaii School Bus, Inc. v. Laupahoehoe Transp. Co., 91

 Haw. 224, 252 n.28, 982 P.2d 853, 881 n.28 (1999), superseded by

 statute on other grounds as stated in Hawaii Med. Ass'n v. Hawaii

 Med. Serv. Ass'n, 113 Haw. 77, 148 P.3d 1179 (2006) (citations

 omitted).

             “Civil conspiracy does not alone constitute a claim for

 relief.”    Robert's, 982 P.2d at 889 n.44.       For more than fifty

 years, the Hawaii Supreme Court has required an actionable claim

 underlying a civil conspiracy claim.        In Ellis v. Crockett, 51

 Haw. 45, 57, 451 P.2d 814, 822–23 (1969), for example, the court

 rejected a claim asserting a civil conspiracy to deceive when the

 complaint failed to set forth any actionable claim premised on

 deceit.    This has led judges in this federal district court to

 state in cases involving alleged conspiracies to defraud that “A

 civil conspiracy claim . . . has three elements: (1) the

 formation of a conspiracy; (2) wrongful conduct in furtherance of

 the conspiracy, i.e., an actionable claim based upon deceit; and

 (3) damage.”    Bralich v. Sullivan, 2018 WL 1938297, at *10 (D.

 Haw. Apr. 23, 2018); Young v. Bishop Estate, 2009 WL 3763029, at

 *14 (D. Haw. Nov. 6, 2009) (dismissing civil conspiracy claim

                                      23
Case 1:20-cv-00512-SOM-KJM Document 23 Filed 01/28/21 Page 24 of 27   PageID #:
                                    195


 based on a conspiracy to rig the state court system); Valvanis v.

 Milgroom, 2009 WL 1561575, at *11 (D. Haw. June 1, 2009)

 (involving fraudulent transfer claim).

             While those elements may be correctly stated when, as

 occurred in those federal cases, the civil conspiracy claim rests

 on fraud, a civil conspiracy claim is not necessarily restricted

 to circumstances involving deceit.        Hawaii courts have stated

 that, “[f]or a civil conspiracy claim to be valid, an underlying

 tort must be shown.”      Farmer ex rel. Keomalu v. Hickam Fed.

 Credit Union, 122 Haw. 201, 224 P.3d 455, 2010 WL 466007, at *16

 (Ct. App. 2010) (unpublished disposition); accord Jass v.

 CherryRoad Techs., Inc., 449 F. Supp. 3d 923, 928 (D. Haw. 2020)

 (dismissing civil conspiracy claim because no independent tort

 claim had been asserted).      Recently, in Ching v. Dung, __ Haw.

 __, __ P.3d __, 2020 WL 7488076 (Dec. 21, 2020), the Hawaii

 Supreme Court recognized a civil conspiracy claim based on the

 underlying tort of nuisance.       Similarly, in Yoneji v. Yoneji, 136

 Haw. 11, 19, 354 P.3d 1160, 1168 (Ct. App. 2015), the

 Intermediate Court of Appeals for the State of Hawaii reversed a

 circuit court’s grant of summary judgment to a defendant.

 Because the circuit court had erred in granting summary judgment

 with respect to conversion, unjust enrichment, and constructive

 fraud claims, the appellate court ruled that the circuit court

 had also erred in granting summary judgment in favor of the

                                      24
Case 1:20-cv-00512-SOM-KJM Document 23 Filed 01/28/21 Page 25 of 27   PageID #:
                                    196


 defendant with respect to a civil conspiracy claim based on those

 underlying claims.     Id.   This court, in Annan-Yartey v. Honolulu

 Police Department, 475 F. Supp. 2d 1041, 1050 (D. Haw. 2007),

 similarly ruled that an allegation of malicious prosecution was

 sufficient to support an civil conspiracy claim.

             Defendants seek dismissal of the civil conspiracy

 claim, arguing that it should be dismissed because the underlying

 claims fail.    However, because this court has not dismissed all

 possible claims underlying the civil conspiracy claim,

 Defendants’ argument fails.       At a minimum, Defendants conceded

 that the civil conspiracy claim may be based on the UMOC claims

 asserted in Counts 10 and 11, which have not been dismissed.

 Accordingly, the motion to dismiss Count 13 is denied.           This

 court does not reach the issue of whether the civil conspiracy

 claim may also be based on the tortious interference claims

 asserted in Counts 7 and 8, as the parties did not brief that

 issue.

 V.          CONCLUSION.

             The court grants in part and denies in part Defendants’

 motion to dismiss.

             By agreement of Pro Flexx, the court dismisses Counts

 2, 3, 6, 12, and 15 of the First Amended Complaint.          Defendants

 have asked this court to dismiss those counts with prejudice.

 Pro Flexx, on the other hand, has asked this court to dismiss

                                      25
Case 1:20-cv-00512-SOM-KJM Document 23 Filed 01/28/21 Page 26 of 27   PageID #:
                                    197


 those counts without prejudice.       The Ninth Circuit has stated,

 “Dismissal with prejudice and without leave to amend is not

 appropriate unless it is clear on de novo review that the

 complaint could not be saved by amendment.”         Eminence Capital,

 LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003) (per

 curiam).    When asked at the hearing why the counts should be

 dismissed without prejudice, Pro Flexx argued that there is a

 possibility that the law might change and that the dismissed

 counts might then be viable.       Because Pro Flexx made no attempt

 to show how Counts 2, 3, 6, 12, and 15 could be amended to state

 viable claims, this court deems Pro Flexx to have waived any such

 argument.    The court therefore dismisses those counts with

 prejudice, to the extent the counts asserted claims rather than

 seeking remedies.     If Pro Flexx seeks leave to file a Second

 Amended Complaint, it may seek the remedies asserted in the

 dismissed counts as part of the prayer for relief with respect to

 applicable claims.     Of course, should the applicable law change

 with respect to any count dismissed with prejudice, Pro Flexx may

 seek relief from this order consistent with its right to do so.

             The court also dismisses with prejudice the UDAP claims

 asserted in Counts 10 and 11 because Pro Flexx is not a

 “consumer” such that it has standing to assert a UDAP claim.




                                      26
Case 1:20-cv-00512-SOM-KJM Document 23 Filed 01/28/21 Page 27 of 27            PageID #:
                                    198


              In all other respects, the motion to dismiss is denied.

 Accordingly, Counts 1, 4, 5, 7, 8, 9, 10 (UMOC claim), 11 (UMOC

 claim), 13, 14, 16, and 17 remain for adjudication.



                     IT IS SO ORDERED.

                     DATED: Honolulu, Hawaii, January 28, 2021.




                                         /s/ Susan Oki Mollway

                                         Susan Oki Mollway
                                         United States District Judge


 Pro Flexx LLC v. Yoshida, et al., Civ. No. 20-00512 SOM-KJM; ORDER GRANTING IN PART
 AND DENYING IN PART MOTION TO DISMISS.




                                           27
